Adams, Oh. J.
i. kjsading : tax sale: cletense to. — Whether’the assessment should, be held invalid- because made of a part of a piece of property upon which a character of unity had been so distinctly ...... - ,. , . . and visibly impressed, is a question which presents some embarrassing considerations. Possibly it should not, but we do not now determine the question.
The answer avers that the sale “'was held upon the 17th day of March, 1870, a day not authorized by law therefor.” A sale must be made at the time fixed by law, or at a time to which it is regularly adjourned. Butler v. Delano, 12 Iowa, 350. The time fixed by law is the first Monday of October. Put the appellee insists that March 17th may have been a legal day for the sale, because there may have been an adjournment from the first Monday of October.
The question in the case arises upon the answer and demurrer thereto. The answer avers, in substance, that the 17th day of March was a day not authorized by law. This averment, we think, precludes the supposition that it may have been an authorized day by reason of an adjournment.
In our opinion the answer showed a good defense.
Beversed.